Order, Supreme Court, New York County (Harold Tompkins, J.), entered October 3, 1989, which, inter alia, denied defendants’ cross motions for protective orders against so much of plaintiffs’ notices for discovery and inspection as sought documents relating to the claims defendants are making against each other in a pending arbitration, is unanimously affirmed, with costs.
Evidentiary material at an arbitration proceeding is not immune from disclosure (Milone v General Motors Corp., 84 AD2d 921). There is an indication in the record that defendants may be taking positions in the arbitration proceeding inconsistent with the position they are jointly asserting in defense of the instant litigation. We think that "possibility” is enough to justify disclosure of the requested documents (see, Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 407). Concur— Ross, J. P., Asch, Kassal, Wallach and Smith, JJ.